[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION
The parties stipulate as to the following facts:
1. On January 23, 1990 Millbrook Associates of Coventry, Inc., the predecessor in title to the Plaintiff, purchased from one Lawrence Smith a parcel of land containing 21.0 acres in the town of Coventry.
2. Historically the land purchased by Millbrook Associates of Coventry, Inc. and previously owned by Lawrence Smith consisted of five separate (5) parcels of land.
3. The deed from Lawrence Smith to Millbrook Associates of Coventry, Inc. described the premises by a single running legal description. (See attached Exhibit A.) CT Page 9567
4. Commencing October 1, 1991 and each year thereafter until March 1, 1995 the tax assessor of the Town of Coventry assessed the premises of Millbrook Associates of Coventry, Inc. as a single parcel, designated as Map M-N, Block 43, Lot 2, for a value of $262,500.
5. On December 19, 1994 Millbrook Associates of Coventry, Inc. informed the tax assessor of the Town of Coventry that it never intended that the five (5) original parcels be merged into a single lot as assessed. (See attached Exhibit B)
6. In December of 1994 the premises were foreclosed by the Town of Coventry against Millbrook Associates of Coventry, Inc. for its failure to pay outstanding real estate taxes. The Savings Bank of Manchester, a mortgagee of Millbrook Associates of Coventry, Inc., redeemed the title to the premises on its law day.
7. In February of 1995 the Plaintiff purchased the premises from the Savings Bank of Manchester.
8. On March 1, 1995 the tax assessor of the Town of Coventry notified the Plaintiff that the assessments for the premises were changed in order to indicate five (5) parcels in accordance with the original configuration. In said notice the assessor informed the Plaintiff that the revised assessments were being set retroactively for 1991, 1992, 1993, and 1994. (See attached Exhibit C)
EXHIBIT A
9. On December 14, 1995 the Plaintiff paid the tax collector for the Town of Coventry the sum of $12,021.51 for the taxes reassessed prior to October 1, 1994 and the first installment then due for the list of October 1, 1994. Said payment was made under protest. (See attached Exhibit D)
10. On January 16, 1996 the Plaintiff filed its appeal of the assessments for the parcels for the list of October 1, 1995 and each year prior thereto where it was assessed retroactively.
11. On March 5, 1996 the Coventry Board of Tax Review conducted an appeal hearing for the assessments for the years 1991, 1992, 1993, 1994, and 1995.
12. On March 16, 1996 the Coventry Board of Tax Review denied the appeal of the Plaintiff. CT Page 9568
13. On March 19, 1996 the Coventry Board of Tax Review informed the Plaintiff of its decision.
14. On May 2, 1996 the Plaintiff instituted this appeal to the Superior Court.
Plaintiff  Cov-Mill Estates,        L.L.C. Defendant — Town of Coventry Board of
Tax Review
Samuel L. Schrager, Esq.          Michael A. Zizka, Esq.